FILED
                            NOT FOR PUBLICATION                             DEC 12 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50023

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00037-WQH

  v.
                                                 MEMORANDUM*
AMADEO MEDINA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Amadeo Medina appeals from the district court’s judgment and challenges

his jury-trial conviction and 94-month sentence for attempted entry after

deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Medina contends that his conviction and sentence violate the Sixth

Amendment because the fact of the prior conviction that subjected him to enhanced

penalties under section 1326(b) was neither alleged in the indictment nor proven to

the jury. The Supreme Court rejected this argument in Almendarez-Torres v.

United States, 523 U.S. 224, 239-47 (1998). Medina’s contention that

Almendarez-Torres has been implicitly overruled is incorrect. See Alleyne v.

United States, 133 S. Ct. 2151, 2160 n.1 (2013) (expressly declining to revisit

holding in Almendarez-Torres).

      AFFIRMED.




                                          2                                    14-50023